FILED
                              NOT FOR PUBLICATION                           SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RESIDENT MINORS OF THE CITY                      No. 11-17227
AND COUNTY OF SAN FRANCISCO,
and all other minors similarly situated,         D.C. No. 3:10-cv-04838-CRB

                Plaintiff - Appellant,
                                                 MEMORANDUM **
  v.

KAMALA D. HARRIS,* California
Attorney General; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Charles R. Breyer, District Judge, Presiding

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Alfred Lam appeals pro se from the district court’s judgment dismissing for


          *
           Kamala D. Harris has been substituted for her predecessor, Jerry
Brown, as California Attorney General under Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lack of standing his 42 U.S.C. § 1983 action alleging federal and state law claims

on behalf of a class of past, present, and future minors subject to neglect and abuse

in the San Francisco Juvenile Justice Center. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Mortensen v. County of Sacramento, 368 F.3d 1082,

1086 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Lam’s action for lack of standing

because Lam, a Juvenile Justice Center employee, failed to establish that he had

suffered “a distinct and palpable injury to himself” as a result of defendants’

alleged abuse and neglect of minors in their care. McMichael v. County of Napa,

709 F.2d 1268, 1269-70 (9th Cir. 1983) (citation and internal quotation marks

omitted) (discussing constitutional and prudential standing).

      The district court did not abuse its discretion in denying Lam leave to amend

to add allegations that he suffered economic harm, employer retaliation, and

emotional injury because these alleged wrongs do not have a “fairly traceable

causal connection” to defendants’ alleged abuse or neglect of minors. Id. at 1270

(citation and internal quotation marks omitted); see also Gardner v. Martino, 563

F.3d 981, 990, 992 (9th Cir. 2009) (denial of leave to amend not an abuse of

discretion where amendment would be futile). Moreover, the district court also

properly noted, based on judicially noticeable records, that Lam is already pursuing


                                           2                                      11-17227
another lawsuit based on these facts against these defendants, among others. See

Fed. R. Evid. 201(b).

      Dismissal without prejudice of Lam’s state law claims was also proper

because the district court had no discretion to exercise supplemental jurisdiction

over them under 28 U.S.C. § 1367(c) once it determined that it lacked subject

matter jurisdiction over Lam’s federal claims. See Herman Family Revocable

Trust v. Teddy Bear, 254 F.3d 802, 806 (9th Cir. 2001).

      AFFIRMED.




                                          3                                    11-17227